     Case 1:19-cv-00125-DLH-CRH Document 171 Filed 06/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

American Medical Association, on behalf    )
of itself and its members, et al.,         )
                                           ) ORDER DENYING MOTION FOR
                Plaintiffs,                ) DISCOVERY
                                           )
       vs.                                 )
                                           )
Wayne Stenehjem, in his official capacity )
as Attorney General for the State of North )
Dakota, et al.,                            ) Case No.: 1:19-cv-125
                                           )
                                           )
                Defendants.                )
_____________________________________________________________________________

       Before the Court is a Motion for an Order Compelling Production of Documents filed by

Intervenors Dakota Hope Clinic, David Billings, M.D., Women’s Pregnancy Center, Inc., Eric

Pearson, M.D., North Dakota Physicians for Truth and Accuracy for Informed Consent, and the

National Institute of Family and Life (Doc. No. 146). At issue are Intervenors’ document

requests and interrogatories seeking the names of North Dakota licensed physicians who were

members of the AMA in 2019 and 2020. As articulated during today’s status conference, the

Court finds that the information sought in these requests is not relevant to the defense; not

relevant and not proportional to the needs of the case; and, that the burden of producing such

information outweighs the likely benefit. See Fed. R. Civ. P. 26(b)(1). As such, Intervenors’

Motion for Discovery (Doc. No. 146) is DENIED.

       IT IS SO ORDERED.

       Dated this 10th day of June, 2020.

                                                  /s/ Clare R. Hochhalter
                                                  Clare R. Hochhalter
                                                  United States Magistrate Judge



                                              1
